DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ray et al. (US 2018/0046948 A1).
Regarding claim 1, Ray teaches a device for detecting card skimming devices comprising: a first terminal configured to connect to a voltage wire between a payment card reader (352) and a motherboard containing payment card reading circuitry (362); a second terminal configured to connect to a ground wire between the payment card reader and the motherboard (signal grounds, Fig. 21); a controller configured to monitor at least one of voltage or current between the voltage wire and the ground wire [0197] (detected energy is converted to voltage and compared with threshold value), wherein the controller is configured to generate an alert in response to identifying at least one voltage or current condition indicative of an attempt to attach a card skimming device at the payment card reader or between the payment card reader and the motherboard [0199]; and a communication module configured to transmit the alert to a remote entity [0363].
Regarding claim 2, Ray teaches wherein the controller is further configured to generate a status message periodically, wherein the communication module is configured to transmit the status message to the remove entity [0106] (Fig. 22).
Regarding claim 3, Ray teaches wherein the at least one voltage or current condition indicative of an attempt to attach a card skimming device at the payment card reader or between the payment card reader and the motherboard comprises voltage instability exceeding a predetermined range about an anticipated voltage (threshold comparison, 378).
Regarding claim 4, Ray teaches wherein the at least one voltage or current condition indicative of an attempt to attach a card skimming device at the payment card reader or between the payment card reader and the motherboard comprises a decrease in current satisfying a predetermined value [0199].
Regarding claim 5, Ray teaches wherein at least one of the payment card reader and the motherboard are disabled in response to the alert, wherein the payment card reader and the motherboard do not process payment in response to being disabled [0262].
Regarding claims 6 and 20, Ray teaches further comprising a visual alert to provide a visual indicator to potential users of the payment card reader [0303] and wherein the visual alert comprises an LED [0253].
Regarding claims 7-19, these claims are analogous to the claims above and are therefore also found to be allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose e-mail address is rafferty.kelly@uspto.gov and phone number is 571 270 5031 (e-mail is preferred).  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFFERTY D KELLY/               Examiner, Art Unit 2876